EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is entered into and effective as of
September 29th, 2011 (the “Effective Date”) by and between Global Investor
Services, Inc., a Nevada corporation (the “Company”), and the investor set forth
on the signature page attached hereto (the “Holder”).
 
WHEREAS, the Holder is the holder of seven Convertible Debentures, in the
combined principal  amount (the “Principal”) and with interest (“Interest” and
together with the Principal, the “Amount Due”) accrued as set forth on the
Exchange Notice (the “Notice”), attached hereto on Exhibit A, issued by the
Company to the Holder (the “Debenture”); and
 
WHEREAS, the Company and the Holder have agreed to  convert the Amount Due into
shares of common stock of the Company, $0.001 par value per share (the
“Shares”), as set forth on the Notice; and
 
WHEREAS, pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended
(the “Act”), the Company desires to exchange with the Holder, and the Holder
desires to exchange with the Company, the Debenture for the Shares as set forth
on the Notice, on the terms and conditions of and as more fully described in
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows:
 
1.           Exchange of Debenture for the Shares. On the Effective Date, the
Holder will transfer and deliver the Debenture to the Company and the Company
will issue to Holder the Shares, as set forth on Exhibit A in exchange for the
Debenture plus any and all claims arising out of or relating to the Debenture,
including without limitation any accrued but unpaid interest thereon.  The
Debenture shall be cancelled for all purposes as of the Effective Date, whether
or not the original is returned to the Company for cancelation.
 
2.           Delivery of Shares.  The Shares shall be duly authorized, validly
issued, fully paid, non-assessable and free of any pre-emptive rights.
 
3.           Representations and Warranties of Company.  The Company hereby
makes the following representations and warranties to the Holder, with the
understanding and acknowledgment that the Holder will rely on such
representations and warranties in effecting transactions in securities of the
Company:
 
(a)           Power and Authority.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada.  The Company has the corporate power and authority to execute,
deliver and perform all of its obligations under the Agreement, and to issue,
sell and deliver the Shares.  The execution, delivery and performance of the
Agreement have been duly authorized by all necessary corporate action on the
part of the Company and the Agreement has been duly executed and delivered by
the Company.
 
(b)           The Shares.  The Shares are duly authorized, validly issued, fully
paid and non-assessable.  The issuance of the Shares is not be subject to any
statutory or contractual preemptive rights of any stockholder of the
Company.  The Shares are being issued to the Holder by the Company in compliance
with all applicable federal and state securities laws and regulations.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           No Liens.  The Shares are free and clear of all pledges, security
interests, liens, charges, encumbrances, agreements, claims, rights of first
refusal, preemptive rights, or other restrictions and options of whatever nature
(collectively, “Liens”).  Upon consummation of the transaction contemplated
hereby, the Holder will acquire good and valid title to the Shares free and
clear of all Liens.
 
(d)           No Conflicts.  The execution and delivery of the Agreement by the
Company does not, and the Company’s performance of its obligations hereunder
will not (i) violate the certificate of incorporation, bylaws, or other
organizational or governing documents of Company, as in effect on the date
hereof, (ii) violate in any material respect any federal or state law, rule or
regulation, or judgment, order or decree of any state or federal court or
governmental or administrative authority, in each case that is applicable to the
Company or its properties or assets and which could have a material adverse
effect on the Company’s business, properties, assets, financial condition or
results of operations or prevent the performance by the Company of the
Agreement, or (iii) require the authorization, consent, approval of or other
action of, notice to or filing or qualification with, any state or federal
governmental authority.
 
(e)           No Registration.  The exchange of the Debentures for the the
Shares is being consummated without registration under the Act pursuant to the
exemption from registration contained in Section 3(a)(9) of the Act.  The
Company has not engaged in any general solicitation or engaged or agreed to
compensate any broker or agent in connection with the transactions contemplated
by this Agreement.   None of the Company, its subsidiaries, any of their
affiliates, and any person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Shares under the Securities Act of 1933, as amended (the “Act”).
 
(f)           No Integration.  None of the Company, its subsidiaries, any of
their affiliates, and any person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the exchange transaction
contemplated by this Agreement to be integrated with any prior or
contemporaneous offerings by the Company for purposes of Act.  None of the
Company, its subsidiaries, their affiliates, and any person acting on their
behalf will take any action referred to in the preceding sentence that would
require registration of any of the Shares under the Act or cause the exchange
transaction contemplated by this Agreement to be integrated with any prior or
contemporaneous offerings of the Company.
 
(g)           No Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, its affiliates, or any of
their respective properties, or the Shares, before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”), which adversely affects
or challenges, or could adversely affect or challenge, the legality, validity or
enforceability of this Agreement or the Shares.  The Company has not been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company there is not pending or
contemplated, any investigation by the Securities and Exchange Commission
(“SEC”) involving the Company or any of its officers or directors.
 
(h)           SEC Filings.  The Company is current in its filings of all
reports, schedules, forms, statements, and other documents required to be filed
by it with the SEC, and all such reports were true, complete and accurate in all
material respects on the date of filing thereof, and none contained a false
statement of material fact, or failed to state a material fact necessary to make
any of the statements therein not misleading.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Representations and Warranties of Holder.  The Holder hereby makes
the following representations and warranties to the Company:
 
(a)           The Holder is the sole legal and beneficial owner of the Debenture
free and clear of any Liens or any claims of third parties.
 
(b)           The Holder is an “accredited investor” as defined in Regulation D
under the Act.
 
(c)           The Holder has made all investigations that the Holder deems
necessary or desirable in connection with the transactions contemplated by this
Agreement and has had an opportunity to ask questions of and receive answers
from the Company and, alone or together with the Holder’s advisors, has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the Holder’s investment in the Shares.
 
(d)           The Holder understands and acknowledges that the Company has
requested that additional holders of its derivative securities, including
warrant and convertible debentures holders, convert such securities under terms
similar to the terms provided in this Agreement.  Accordingly, the Holder
acknowledges that upon consummation of this transaction, there may be additional
shares of common stock or non-convertible debt outstanding.
 
5.           Miscellaneous.
 
(a)           Further Assurances. Each party hereto shall promptly execute and
deliver such further agreements and instruments, and take such further actions,
as the other party may reasonably request in order to carry out the purpose and
intent of this Agreement.
 
(b)           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or by facsimile transmission (with subsequent letter confirmation by mail) or
two days after being mailed by certified or registered mail, postage prepaid,
return receipt requested, to the parties, their successors in interest or their
assignees at the addresses that each party has on record.
 
(c)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that such party is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.
 
(d)           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement.  In the event that any signature is delivered by facsimile or
other electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or other
electronic signature page were an original thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Expenses.  Each party hereto shall bear its own costs and
expenses, including, without limitation, attorneys’ fees, incurred in connection
with this Agreement and the transactions contemplated hereby.
 
(f)           Complete Agreement.  This Agreement, together with the exhibits
hereto, contains the entire agreement and understanding of the parties, and
supersedes all prior and contemporaneous agreements, term sheets, letters,
discussions, communications and understandings, both oral and written, which the
parties acknowledge have been merged into this Agreement.  No party,
representative, attorney or agent has relied upon any collateral contract,
agreement, assurance, promise, understanding or representation not expressly set
forth hereinabove.  The parties hereby expressly waive all rights and remedies,
at law and in equity, directly or indirectly arising out of or relating to, or
which may arise as a result of, any person or entity’s reliance on any such
assurance.
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Company:
 
GLOBAL INVESTOR SERVICES, INC.


By:
                                                                            
   
Name:
William C. Kosoff
   
Title:
Acting Chief Financial Officer
                       
Holder:
Allied Global Ventures, LLC
 
   
2945 Pine Valley Drive
 
   
Miramar Beach, Florida, 32550
                   
                                                                            
   
G. B Rice,
   
Manager


 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
EXCHANGE NOTICE
 
To:           GLOBAL INVESTOR SERVICES, INC.
 


The undersigned Holder of the attached seven Convertible Debentures  dated
9-30-2010  in the combined principal amount of $1,826,667 with interest of
$146,133 accrued from September 30, 2010 through September 30th 2011 hereby
surrenders such Convertible Debenture and irrevocable elects to:
 


x
The Holder elects to convert the Convertible Debenture, Principal into
91,333,350 shares and the Interest due into 7,136,650 shares of common stock of
the Company, $0.001 par value per share for a total of 98,640,000 shares.

 


The undersigned herewith requests that the certificates for such shares  be
issued in the name of, and delivered to the undersigned, whose address is:
  


   
Holder:
Allied Global Ventures, LLC
 
   
2945 Pine Valley Drive
 
   
Miramar Beach, Florida, 32550
                              By:
/s/G. Bart Rice
     
G. Bart Rice
      Manager

 
 


ACKNOWLEDGED  AND AGREED:


GLOBAL INVESTOR SERVICES, INC.




By: /s/William C. Kosoff
Name: William C. Kosoff
Title: Acting Chief Financial Officer
 
 
6

--------------------------------------------------------------------------------

 
 